ALLOWABILITY NOTICE
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statements (IDS) received on July 20, 2021 and Feb. 02, 2022 have been considered.

Claim Interpretation – 35 U.S.C. § 112 (f)
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a first reception unit, a second reception unit, a transmission unit, a receiving unit, and a determination unit in claim 1; a generation unit and a transmission unit in claim 2; a receiving unit and a determination unit in claim 4; and a generation unit and a transmission unit in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Reason for Allowance
4.	The application filed on July 20, 2021 has placed the application in condition for allowance.  Claims 1-9 are allowed.
	The claimed invention introduces an information processing apparatus that determines whether a printed product satisfies a print quality request.  Specifically, the information processing apparatus receive quality request data of the printed product including information regarding a print quality request of the printed product, and information regarding a tolerable variation of a print quality request of a plurality of printed products, and determines whether quality of the printed product is satisfied, based on information regarding the print quality request of the printed product, and information regarding the tolerable variation of the print quality request of the multiple printed products in the quality request.  When the printed product satisfies a print quality request of a printed document that is included in the quality request data, it is further determined whether the printed job satisfy the tolerable variation of the multiple printed product.  The print quality request is not satisfied if the printed product does not satisfy the tolerable variation included in the quality request data.
The cited references do not determine whether quality of the printed product is satisfied, based on information regarding the print quality request of the printed product, and information regarding the tolerable variation of the print quality request of the 
 The specific claim language incorporating subject matters that are allowable when combined with the rest limitations in the independent claims 1, 4, and 7 includes: “information regarding a tolerable variation of a print quality request of the plurality of printed products, wherein the second information processing apparatus includes a receiving unit configured to receive quality request data of a printed product including information regarding a print quality request of the printed product, and information regarding a tolerable variation of a print quality request of the plurality of printed products, and a determination unit configured to determine whether quality of a printed product is satisfied, based on information regarding a print quality request of a printed product, and information regarding a tolerable variation of a print quality request of a plurality of printed products that is included in the quality request, and wherein, in a case where the printed product satisfies a print quality request of a printed document that is included in the quality request data, in a case where the printed product does not satisfy a tolerable variation included in the quality request data, it is determined that the printed product does not satisfy a print quality request.”
The remaining dependent claims 2, 3, 5, 6, 8, and 9 are allowed due to their corresponding dependencies to the independent claims 1, 4, and 7.


Contact
5.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
    
    /Fan Zhang/
								    Patent Examiner, Art Unit 2674